DETAILED ACTION

This action is in reply to the amendment filed on 11/05/2021.
Claims 3 and 9 were previously cancelled. 
Claims 1-2, 4, 6-8, 10, and 12 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With regard to the 35 U.S.C. 101 rejections, Applicant's arguments filed on 11/05/2021 have been fully considered but they are not persuasive. The applicant asserted on page 10-11 “The claim here recites a specific technical improvement to the extraction of useable information from raw transaction data, and then the automated categorization of the information . . . .Applicant respectfully submits that the narrowly tailored features set forth in claim 1 clearly represent an articulated improvement in the functioning of a computer . . . set forth in the 2019 PEG.” However, it is the Examiner’s position to respectfully disagree with the above-asserted claim because categorizing inbound transactions into income categories does not add any technical improvement to the functioning of a computer, even with the “extracted from the raw transaction data in the absence of dedicated identification of entries of the raw transaction data as the income transactions”. Categorizing items is itself a judicial exception that could be performed with pen and paper. The use of generic computing components help to expedite the tasks. The categorizing task does not, however, improve the technology. 
Under Prong 2, step 2A analysis, the Applicant claimed on page 10 that “’the expert system accesses a knowledge base that includes regularity analysis information in identifying the subset of transactions, and the regularity analysis information is updated in iterations of identifying income transactions by the expert system,’ as well as ‘categorizing respective entries in the subset of transactions Application No. 15/700,908Docket No.: 880417-0165-USO1Amendment dated January 5, 2021In response to Office Action dated November 5, 2020transaction dates and an averaging scheme,’ as claimed by Applicant, provide a technical solution to the problems identified by Applicant.’” However, the aforementioned assertion is respectfully traversed because it is merely a statistical analysis and pattern-identifying task, written in a computing language, implemented on a computing device. It deals more with how the code is written to capture repeated data rather than affecting the functionality of the technology. Hence, the limitations are not indicative of integration into a practical application but merely adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f). 
On page 13, the Applicant compared the current claimed invention to that of Example 39. In Example 39, one of the limitations show that transformation iterations that capture facial images and convert into data stream. However, the limitations of the instant application are not indicative of integration into a practical application because they recite “adding insignificant extra-solution activity to the judicial exception” – see MPEP 210605(g). More specifically, they are mere data gathering which is quite similar to Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Example 39, in contrast, presents a practical application by putting together the image capturing processes and data transformation rather than filtering data and categorizing them from a raw database. 
Given the above reasoning, the Examiner respectfully maintains the 101 rejections.
With regard to the 35 U.S.C. 103 rejections, Applicant's arguments filed on 11/05/2021 have been fully considered but they are not persuasive. Applicant’s argument with regard to the “accessing the raw transaction data . . .” and the remarks on page 15 “[d]espite this, the system uses information such as regularity analysis . . . Allison offers no detail whatsoever as to how the data would be filtered.” The Examiner respectfully traversed the above argument because Allison, in Fig. 6-604 & col. 8 ln 10-30, prior to being filtered. The cited reference did exactly the same thing by first accessing the data and then performing the filtering step to get to the wanted transactions. Furthermore, although Allison might not explicitly disclose “categorizing respective entries . . .” (Remarks, pg. 16), Goldsmith cured the deficiency by teaching categorizing respective entries in the subset of transactions according to income categories, the income categories comprising base and bonus categories that are determined based upon transaction dates and an averaging scheme (Goldsmith, Par. [0032] & Par. [0034]-[0036]) The cited portions disclose allocating data from tables to database in order to derive to certain specific data, in light of “periods of time”, using for purpose such as underwriting. Inherently, by extracting, and allocating data into certain groups, the categorization task on income data including salary base and bonus is performed.
On page 14 of the Remarks, the Applicant considered each cited art individually. However, per considering the independent claimed as a whole, there was an exemplary rationale which led one of the ordinary skill to combine some teaching, suggestion or motivation to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2143 – I(G). Therefore, the Examiner respectfully maintains the 103 rejections.
Please refer to the 103 rejections below for further details regarding both the independent and dependent claims.
With regard to the 35 U.S.C. 112(a) rejections, the Applicant has provided the detailed explanation and support in Par. [0042] of the specification, “. . . The advice information library 342 is built and refined over time to accurately reflect . . . .” Hence, the Examiner has withdrawn the 112 rejections.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1-2, 4, 6-8, 10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-2, 4, 6-8, 10 and 12 are directed to an abstract idea of commercial interactions, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1 and 7 recite, in part, a method of accessing and identifying subset of data, verifying income transactions with borrower information. The limitations of accessing and identifying subset of data, verifying income transactions with borrower information, performing gross up process on net income and calibrating gross up amount under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. These limitations are directed to concepts of commercial interactions via the use of generic computer components. Hence, it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as a computer readable medium, a processor accessing and identifying subset of data, verifying income transactions with borrower information. The claim also recites elements such as a computer readable medium, a processor performing gross up calculation. The generic computer components are recited at a high-level of generality (receiving, identifying, performing calculation, and verifying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claims 1 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computer readable medium, a processor accessing and identifying subset of data, verifying income transactions, and performing calculation are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). The claim limitations are adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). In theory, one could have looked through all the raw data to identify transactions that are indications of income data because of the recurring nature of the payment. Furthermore, the limitations the limitations are not indicative of integration into a practical application but merely adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f). Given the above reasons, a generic processing device associated with the accessing and identifying subset of data, verifying income transactions, performing calculation is not an inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The dependent 
Therefore, Claims 1-2, 4, 6-8, 10 and 12 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US 8,645,264 B2) in view of Weinflash et al. (US 2016/0086263 A1) in further view of in further view of Goldsmith et al. (US 2012/0330688 A1) in further view of DiCastri et al. (US 2013/0198111 A1), in further view of Basin et al. (US 2006/0248003 A1).
Regarding claim 1, Whitney discloses: A method for extracting and validating income amounts from raw transaction data, the method comprising: accessing the raw transaction data and automatically identifying a subset of transactions as income transactions of a borrower (Allison, Abstract, Fig. 6, Col. 8 lines 10-30) raw transaction data corresponds to data stored in the database and would be assessed to filter out a subset of income transaction. “Automatically” identifying, under broadest reasonable interpretation, is interpreted as when a customer having a bank account with the lending institution, information such as checking out is used to query data. There has to be some provision of basic information in order for the system to “automatically” query data. Borrower corresponds to credit applicant ; 
verifying that the income transactions are for the borrower in a loan application and determining a net income amount corresponding to the verified income transactions (Allison, Col. 4, lines 38-47 & Col. 5, lines 35-52) The income of the loan applicant is identified and also the data shows the “net pay” or net income as claimed in the limitation; 

through execution, by an expert system, of a regularity analysis and a history analysis on the raw transaction data to extract the subset of transactions from the raw transaction data, wherein the raw transaction data is all attributed to the borrower and the subset of transactions is extracted from the raw transaction data in the absence of dedicated identification of entries of the raw transaction data as the income transactions (Weinflash, Par. [0056] & Fig. 3 & Par. [0057]-[0060]) The cited portion discloses leveraging unique ID to locate among the transaction data the corresponding account holder. From the transaction data, the system analyzes the recurring history to identify the income transactions when the descriptions regarding the transactions are not fully revealed Par. [0059]., the expert system accesses a knowledge base that includes regularity analysis information in identifying the subset of transactions, and the regularity analysis information is updated in iterations of identifying income transactions by the expert system (Par. [0062] & Par. [0063]) the updating of regularity analysis information corresponds to performing statistical or analysis to determine the likelihood that a deposit reflects income. The cited portion, particularly Par. [0063], is similar to what has been discussed in Par. [0042]-[0043] of the instant application.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitation such as accessing regularity analysis and updating with income identifying iterations as taught by Weinflash with the invention disclosed by Allison to better identify the income portion of the borrower and verify income (Abstract). 
Allison in view of Weinflash, however, does not disclose the following; however, Goldsmith teaches:
categorizing respective entries in the subset of transactions according to income categories, the income categories comprising base and bonus categories that are determined based upon transaction dates and an averaging scheme (Goldsmith, Par. [0032] & Par. [0034]-[0036]) The cited portions disclose allocating data from tables to database in order to derive to certain specific data, in light of “periods of time”, using for purpose such as underwriting. Inherently, by extracting, and allocating data into certain groups, the categorization task on income data including salary base and bonus is performed.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitation as taught by Goldsmith with the invention disclosed by Allison in view of Weinflash to better group the data into products that could be utilized for a whole host of other purposes such as underwriting (Goldsmith, Par. [0033]-[0034]). 
Allison in view of Weinflash in further view of Goldsmith; however, does not disclose the following. DiCastri teaches:
performing a gross up process on the net income amount to produce a preliminary gross up amount (DiCastri, Fig. 1 &  [0026] “Display area 130 includes fields 132 configured to receive information about the retiree's essential and/or discretionary needs in today's after-tax dollars. In an example embodiment, essential needs includes income for food, housing, long-term care insurance premiums, and health insurance premiums. In field 134, an effective tax rate on income may be entered to gross up these amounts entered in fields 132.”) The prior art discloses an application where an effective tax rate on income is entered to generate the before tax amount given the after tax, or net income. This corresponds to “gross up” process .
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “performing gross up process” as taught by DiCastri with the invention disclosed by Allison in view of Weinflash in further view of Goldsmith to better calculate the gross income from the net income stream. 
Allison in view of Weinflash in further view of DiCastri, however, does not disclose the following. Basin teaches:
and calibrating the preliminary gross up amount to produce a determined income amount (Basin, [0021] “Debt-to-Income Ratio (DTI). Debt-to-Income Ratio (DTI) is a ratio of a borrower's total monthly payments divided by the borrower's monthly income (gross). A "good" DTI is under 40.00%, although in many cases a loan may be procured with DTIs upwards of 55.00%.”) It would be obvious to calculate the gross up amount, or gross income amount, to determine the income amount for the debt-to-income ratio calculation. Debt to income ratio calculation is used as one of the criteria in the mortgage loan application.
Therefore it would be obvious to one of ordinary skill in the art at the effective time of filing to combine the feature of “calibrating gross up amount to produce a determined income amount” as taught by Basin with the invention disclosed by Allison in view of Weinflash in further view of Goldsmith in further view of DiCastri to better come up with the gross income for the loan valuation process. 
Regarding claim 7, Allison discloses: A non-transitory computer readable medium storing program code for extracting and validating income amounts from raw transaction data, the program code being executable by a processor to perform operations comprising: accessing the raw transaction data and automatically identifying a subset of transactions as income transactions  of a borrower through execution, by an expert system, of a regularity analysis and a history analysis on the raw transaction data to extract the subset of transactions from the raw transaction data(Allison, Abstract, Fig. 6, Col. 8 lines 10-30) raw transaction data corresponds to data stored in the database and would be assessed to filter out a subset of income transaction. “Automatically” identifying, under broadest reasonable interpretation, is interpreted as when a customer having a bank account with the lending institution, information such as checking out is used to query data. There has to be some provision of basic information in order for the system to “automatically” query data ; 
verifying that the income transactions are for a borrower in a loan application and determining a net income amount corresponding to the verified income transactions (Allison, Col. 4, lines 38-47 & Col. 5, lines 35-52) The income of the loan applicant is identified and also the data shows the “net pay” or net income as claimed in the limitation; 

through execution, by an expert system, of a regularity analysis and a history analysis on the raw transaction data to extract the subset of transactions from the raw transaction data , wherein the raw transaction data is all attributed to the borrower and the subset of transactions is extracted from the raw transaction data in the absence of dedicated identification of entries of the raw transaction data as the income transactions (Weinflash, Par. [0056] & Fig. 3 & Par. [0057]-[0060]) The cited portion discloses leveraging unique ID to locate among the transaction data the corresponding account holder. From the transaction data, the system analyzes the recurring history to identify the income transactions when the descriptions regarding the transactions are not fully revealed Par. [0059], the expert system accesses a knowledge base that includes regularity analysis information in identifying the subset of transactions, and the regularity analysis information is updated in iterations of identifying income transactions by the expert system(Par. [0062] & Par. [0063]) the updating of regularity analysis information corresponds to performing statistical or analysis to determine the likelihood that a deposit reflects income. The cited portion, particularly Par. [0063], is similar to what has been discussed in Par. [0042]-[0043] of the instant application.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitation such as accessing regularity analysis and updating with income identifying iterations as taught by Weinflash with the invention disclosed by Allison to better identify the income portion of the borrower and verify income (Abstract). 
 Allison in view of Weinflash, however, does not disclose the following; however, Goldsmith teaches:
categorizing respective entries in the subset of transactions according to income categories, the income categories comprising base and bonus categories that are determined based upon transaction dates and an averaging scheme (Goldsmith, Par. [0032] & Par. [0034]-[0036]) The cited portions disclose allocating data from tables to database in order to derive to certain specific data, in light of “periods of time”, using for purpose such as underwriting. Inherently, by extracting, and allocating data into certain groups, the categorization task on income data including salary base and bonus is performed.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitation as taught by Goldsmith with the invention disclosed by Allison in view of Weinflash to better group the data into products that could be utilized for a whole host of other purposes such as underwriting (Goldsmith, Par. [0033]-[0034]). 
Allison in view of Weinflash in view of Goldsmith, however, does not disclose the following. DiCastri teaches:
performing a gross up process on the net income amount to produce a preliminary gross up amount (DiCastri, Fig. 1 &  [0026] “Display area 130 includes fields 132 configured to receive information about the retiree's essential and/or discretionary needs in today's after-tax dollars. In an example embodiment, essential needs includes income for food, housing, long-term care insurance premiums, and health insurance premiums. In field 134, an effective tax rate on income may be entered to gross up these amounts entered in fields 132.”) The prior art discloses an application where an effective tax rate on income is entered to generate the before tax amount given the after tax, or net income. This corresponds to “gross up” process .
Therefore it would be obvious to one of ordinary skill in the art at the effective time of filing to combine the feature of “performing gross up process” as taught by DiCastri with the invention disclosed by Allison in view of Weinflash in further view of Goldsmith to better calculate the gross income from the net income stream. 
Whitney in view of DiCastri, however, does not disclose the following. Basin teaches:
and calibrating the preliminary gross up amount to produce a determined income amount (Basin, [0021] “Debt-to-Income Ratio (DTI). Debt-to-Income Ratio (DTI) is a ratio of a borrower's total monthly payments divided by the borrower's monthly income (gross). A "good" DTI is under 40.00%, although in many cases a loan may be procured with DTIs upwards of 55.00%.”) It would be obvious to calculate the gross up amount, or gross income amount, to determine the income amount for the debt-to-income ratio calculation. Debt to income ratio calculation is used as one of the criteria in the mortgage loan application.
Therefore it would be obvious to one of ordinary skill in the art at the effective time of filing to combine the feature of “calibrating gross up amount to produce a determined income amount” as taught by Basin with the invention disclosed by Allison in view of Weinflash in further view of Goldsmith in further view of DiCastri to better come up with the gross income for the loan valuation process. 

Claims 2, 4, 6, 8, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US 8,645,264 B2) in view of Weinflash et al. (US 2016/0086263 A1)  in further view of Goldsmith et al. (US 2012/0330688 A1), in further view of DiCastri et al. (US 2013/0198111 A1), in further view of Basin et al. (US 2006/0248003 A1)., and in further view of Tealdi (US 2001/0029482 A1). 
Regarding claim 2, Allison in view of Weinflash in further view of Goldsmith in further view of DiCastri in further view of Basin discloses: The method of claim 1. However, Tealdi teaches the following:
displaying interfaces for the verification that the income transactions correspond to the borrower income (Tealdi, [0155] “FIG. 14 illustrates a lending process in accordance with an embodiment of the present invention. The lending process begins similar to the conventional process as set forth in steps 101, 103 and 105 in FIG. 1A. By step 1401, the loan has already been pre-approved by a secondary market buyer with a list of conditions that need to be satisfied for the loan to be funded. For example, the list of conditions may include: verify applicant's bank account information, verify applicant's employment history, and verify applicant's income tax, to ensure such information complies with the corresponding information provided by applicant on the loan application.”) The lending system verifies all borrower related information such as employment history, income tax, bank account etc., with regard to the borrower income (as stated in the current application Par. [0029]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “verifying income correspond to borrower income” as taught by Tealdi with the invention disclosed by Allison in view of Davis in further view of DiCastri in further view of Basin to better verifying borrower income in the loan application process.
Regarding claim 4, Allison in view of Weinflash in further view of Goldsmith in further view of DiCastri in further view of Basin discloses: The method of claim 1. However, Tealdi teaches the following: displaying an interface comparing the determined income amount to a provided income amount, wherein the provided income amount is a borrower representation made in the loan application (Tealdi, Par. [0168]) The lending system compares the income reported on the employment verification report to income claimed/provided by the borrower in the application.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “comparing determined income amount to a provided income amount” as taught by Tealdi with the invention disclosed by Allison in view of Weinflash in further view of DiCastri in further view of Basin to better verifying borrower income in the loan application process.
Regarding claim 6, Allison in view of Weinflash in further view of Goldsmith in further view of DiCastri in further view of Basin discloses: The method of claim 1. However, Tealdi teaches the following: comparing the determined income amount to a submitted income amount corresponding to a loan application; and validating the submitted income amount based upon the comparison (Tealdi, Par. [0168] & Par. [0169]) The lending system compares the income reported on the employment verification report to income claimed/provided by the borrower in the application. Then the system validates based on the submitted information against the information on the report. If there are any errors, the system will notify and contact the original source for correction.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “comparing determined income amount to a provided income amount” as taught by Tealdi with the invention disclosed by Allison in view of Weinflash in further view of DiCastri in further view of Basin to better verifying borrower income in the loan application process.
Regarding claim 8, Allison in view of Weinflash in further view of Goldsmith in further view of DiCastri in further view of Basin discloses: The computer readable medium of claim 7. However, Tealdi teaches the following: displaying interfaces for the verification that the income transactions correspond to the borrower income (Tealdi, [0155] “FIG. 14 illustrates a lending process in accordance with an embodiment of the present invention. The lending process begins similar to the conventional process as set forth in steps 101, 103 and 105 in FIG. 1A. By step 1401, the loan has already been pre-approved by a secondary market buyer with a list of conditions that need to be satisfied for the loan to be funded. For example, the list of conditions may include: verify applicant's bank account information, verify applicant's employment history, and verify applicant's income tax, to ensure such information complies with the corresponding information provided by applicant on the loan application.”) The lending system verifies all borrower related information such as employment history, income tax, bank account etc., with regard to the borrower income (as stated in the current application Par. [0029]).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “verifying income correspond to borrower income” as taught by Tealdi with the invention disclosed by Allison in view of Weinflash in further view of DiCastri in further view of Basin to better verifying borrower income in the loan application process.
Regarding claim 10, Allison in view of Weinflash in further view of Goldsmith in further view of DiCastri in further view of Basin discloses: The computer readable medium of claim 7. However, Tealdi teaches the following: displaying an interface comparing the determined income amount to a provided income amount, wherein the provided income amount is a borrower representation made in the loan application (Tealdi, Par. [0168]) The lending system compares the income reported on the employment verification report to income claimed/provided by the borrower in the application.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “comparing determined income amount to a provided income amount” as taught by Tealdi with the invention disclosed by Allison in view of Weinflash in further view of DiCastri in further view of Basin to better verifying borrower income in the loan application process.
Regarding claim 12, Allison in view of Weinflash in further view of Goldsmith in further view of DiCastri in further view of Basin discloses: The computer readable medium of claim 7. However, Tealdi teaches the following: comparing the determined income amount to a submitted income amount corresponding to a loan application; and validating the submitted income amount based upon the comparison (Tealdi, Par. [0168] & Par. [0169]) The lending system compares the income reported on the employment verification report to income claimed/provided by the borrower in the application. Then the system validates based on the submitted information against the information on the report. If there are any errors, the system will notify and contact the original source for correction.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “comparing determined income amount to a provided income amount” as taught by Tealdi with the invention disclosed by Allison in view of Weinflash in further view of DiCastri in further view of Goldsmith in further view of Basin to better verifying borrower income in the loan application process.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/TOAN DUC BUI/Examiner, Art Unit 3695

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/4/2022